v99267.dp1



 


COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI

 
NUMBER 13-03-00289-CV

H & R BLOCK FINANCIAL ADVISORS, INC.,
AND ROBERT BULLOCK, 						  	Appellants,
v.


ROBERT BONDS AND GILDA BONDS, 				Appellees.

On appeal from the 206th District Court of Hidalgo County, Texas 

 

NUMBER 13-03-00313-CV

IN RE: 	H & R BLOCK FINANCIAL ADVISORS, INC. AND 
		ROBERT BULLOCK, 			  			   Relators.

On Petition for Writ of Mandamus

 

MEMORANDUM OPINION  

 
Before Justices Hinojosa, Yañez, and Castillo

Opinion by Justice Yañez


 On May 19, 2003, in Cause No. 13-03-00289-CV, appellants, H & R Block Financial
Advisors, Inc., and Robert Bullock, appealed the trial court's April 21, 2003 order in cause
number C-2020-02-D in the 206th District Court in Hidalgo County, Texas, styled Robert
Bonds and Gilda Bonds v. H & R Block Financial Advisors, Inc. and Robert Bullock,
denying appellants' motion to stay proceedings and compel arbitration under the Federal
Arbitration Act and the Texas General Arbitration Act. 
	On May 30, 2003, Relators, H & R Block Financial Advisors, Inc., and Robert
Bullock, filed a petition for writ of mandamus in Cause No. 13-03-00313-CV, requesting this
Court to direct the Respondent, the Honorable Rose Guerra Reyna,  presiding judge of the
206th District Court of Hidalgo County, Texas, to: (1) withdraw  her April 21, 2003 order
denying Relators' motion to stay proceedings in the underlying lawsuit; and (2) enter an
order compelling real parties-in-interest/appellees to arbitration.
	On May 30, 2003, this Court ordered a response in Cause No. 13-03-00313-CV. 
On June 9, 2003, real parties-in-interest filed a response to relators' petition.  On
September 10, 2003, this Court heard oral argument in Cause Nos. 13-03-00289-CV and
13-03-00313-CV.  
	Given the nature of the petition for writ of mandamus and related appeal, this Court
has concluded that these cases should be considered together.    
	Section 171.017 of the civil practice and remedies code permits an interlocutory
appeal from an order denying an application to compel arbitration under the Texas
Arbitration Act ("TAA").  See Tex. Civ. Prac. & Rem. Code Ann.  §§ 171.017(a)(1),
171.098(a)(1) (Vernon 1997 & Supp. 2003).  A party may not, however, appeal the denial
of a motion to compel under the Federal Arbitration Act ("FAA").  See Jack B. Anglin Co.
v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (original proceeding); Phillips v. ACS Mun.
Brokers, Inc., 888 S.W.2d 872, 874 (Tex. App.-Dallas 1994, no writ) ("Texas courts have
no jurisdiction to review an interlocutory order denying arbitration under the Federal Act.");
D. Wilson Constr. Co. v. McAllen Indep. Sch. Dist., 848 S.W.2d 226, 228 (Tex.
App.-Corpus Christi 1992, writ dism'd w.o.j.) (same).  
	Mandamus, not interlocutory appeal, is the proper means for reviewing an order
denying arbitration under the FAA.  In re Valero Energy Corp., 969 S.W.2d 916, 916 (Tex.
1998) (citing Anglin, 842 S.W.2d at 271-72); In re MONY Secs. Corp. v. Durham, 83
S.W.3d 279, 282 (Tex. App.-Corpus Christi 2002, no pet.) (combined appeal and orig.
proceeding); Pennzoil v. Arnold Oil Co., 30 S.W.3d 494, 497 (Tex. App.-San Antonio 2000,
orig. proceeding). 
	We conclude that the arbitration provision at issue in the cases before us evidences
a "transaction involving commerce" and is subject to the FAA.  See In re MONY, 83 S.W.3d
at 282-83.  Thus, we have no jurisdiction to consider appellants' interlocutory appeal. 
Accordingly, we DISMISS the interlocutory appeal in Cause No. 13-03-00289-CV for want
of jurisdiction.  See id. at 283. 
	Having reviewed the petition for writ of mandamus, response, and documents on
file, this Court is of the opinion that the petition for writ of mandamus should be denied.  
	Relators' petition for writ of mandamus in Cause No. 13-03-00313-CV is hereby
DENIED.
  
 LINDA REYNA YAÑEZ
							Justice


Opinion delivered and filed this the
6th day of November, 2003.